DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 05/10/2022.
Claims 1 – 18 are pending.
 	Claims 19 and 20 have been canceled.
Claim 10 has been amended.

Allowable Subject Matter
Claim 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 9, same reason of Action sent on 3/10/2022.
Regarding Claim 10, the prior art of record does not teach claimed limitation: “receiving, by a digital comparator circuit, a stream of digital output values from the TDC; comparing, by the digital comparator circuit, each value of the stream to at least one previous value in the stream; and when the comparison reflects a difference value greater than a threshold, issuing a notification by the digital comparator circuit” in combination with all other claimed limitations of claim 10.
Regarding Claims 11 – 18, the claims are allowed as they further limit allowed claim 10.

The closest references are found based on the updated search:
Kikuchi (US 2018/0034549 A1) discloses an optical transmitter IC, comprising: a multi-level encoder configured to output a first multi-level digital signal based on an input first information signal; a first delay circuit configured to delay the input first multi-level digital signal by a delay time corresponding to an amplitude level of the first multi-level digital signal; and a DA converter configured to convert the first multi-level digital signal delayed by the first delay circuit into a first electric signal, and to output the first electric signal to a semiconductor laser configured to output an optical signal having a modulated light intensity based on the first electric signal (see claim 10).
Mandai et al. (US 2017/0179173 A1) suggests wherein the second semiconductor chip comprises processing circuits coupled to receive respective output pulses from the sensing elements, wherein the processing circuits comprise a respective time-to-digital converter (TDC) coupled to each sensing element (see claim 10).
Nozaki  (US 2016/0087643 A1) teaches a semiconductor integrated circuit, comprising: an analog-to-digital converter configured to sample an analog input signal at a sampling frequency and to convert the analog input signal into a digital output signal; and a processing circuit configured to perform signal processing on the digital output signal, wherein the analog-to-digital converter includes: a plurality of analog-to-digital conversion circuits configured to convert the analog input signal into the digital output signal in a time-interleaved manner (see claim 9).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 10, therefore claims 1 – 18 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022